 BRUNS GARAGE, INC..--363E. ConclusionUpon consideration of all the pertinent factors in this case, andwith particular emphasis being placed upon the terms of the variouscollective-bargaining agreements covering the work in dispute, theintegrated nature of the work and its most efficient operation, andthe priorpracticeat the plant, we shall not disturb the Company'sassignment of the disputed work to employees represented by thePressmen'sUnion.Accordingly, we shall determine the existing juris-dictional dispute by awarding the offset preparatory work of cameraoperation, darkroom work, opaquing and stripping, and platemakingto the pressmen, represented by the Pressmens' Union, rather than thecompositors, represented by Local 4, ITU, or the stereotypers, rep-resented by the Stereotypers' Union. In making this determination,we are assigning the work in question to employees represented bythe Pressmen's Union, and not to the Pressmen's Union or its members.,Our present determination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and upon the entire recordin this proceeding, the Board makes the following determination ofdispute, pursuant to Section 10(k) of the Act :Pressmen employed by the Company who are represented by Al-bany Printing Pressmen and Assistants' Union No. 23, InternationalPrinting Pressmen and Assistants' Union of North America,are en-titled to perform the offset preparatory work of camera operation,darkroom work, stripping and opaquing, and platemaking which isperformed in connection with newspaper work at the Company's plantin Albany, New York.Bruns Garage, Inc.andInternational Union,United Automobile,Aerospace and Agricultural Implement Workers of America,AFL-CIO,and its Local443.Case No. 30-CA-17 (formerly'13-CA-5598).August 19, 1964DECISION AND ORDEROn December 4, 1963, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor, practiceswithin themeaning ofthe Act and recommending that it cease and148 NLRB No. 42. 364DECISIONSOF NATIONALLABOR-RELATIONS BOARDdesist therefrom and take certain affirmative action, as set forth in theattached Decision.The Trial Examiner also found that the Respond-ent had not engaged in certain other unfair labor practices and recom-mended dismissal of the complaint thereto.Thereafter, the Respond-ent, the Charging Union, and the General Counsel filed exceptions tothe Decision and briefs in support thereof.Pursuant to the provisions of Section 3(b) of the National Labor'Relations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, and-Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner except as modified herein.1.The Trial Examiner found that the Respondent violated Sec-tion 8 (a) (1) of the Act when, on March 6, 1963, Supervisor Moellersaid to employee Biggins that if it were not for this "mess you wouldbe making $3.00 an hour rather than your current rate of $2.30 anhour."_As this case progressed to hearing, and at the hearing itself, the Re-spondent, with permission, repeatedly moved for a bill of particulars.Iii renewing this request at the hearing, and at the conclusion of theGeneral Counsel's case, the Respondent moved for a dismissal of allcharges of violations of Section 8 (a) (1).The Trial Examiner thenasked the General Counsel what evidence had been adduced in sup-port of those allegations, and in the ensuing colloquy the GeneralCounsel enumerated several instances, but, although specifically askedby the Trial Examiner about the above alleged incident, did not men-tion that incident as being encompassed within the evidence supportingthe Section 8(a) (1) allegations.The Trial Examiner thereupondenied Respondent's motion to dismiss, but in so doing indicated notonly that the _ General Counsel's preceding enumeration of allegedviolations constituted an exact joinder of issues, but also that he wasdisposed to conclude that no violations of Section 8(a) (1) had beenestablished.The Respondent raised no defense to the allegation inissue.Taken together, the factors mentioned above, and most particularlythe remarks of the- Trial Examiner at the conclusion of the GeneralCounsel's case, require, dismissal of this aspect "of the case. - As a re=silt of these statements by 't'he 'General Counsel and the, Trial ' Ex-aminer, no defense was put forward by the Respondent, as to the al- BRUNS GARAGE, INC365]eged July 6 incident and the matter was not fully litigated iAccord-ingly, we shall reverse the Trial Examiner's conclusion finding a viola-tion of Section 8(a) (1) of the Act based on that incident,'and weshall dismiss the complaint insofar as it alleges any violations of,Section 8(a) (1)2 The Trial Examiner found, and we agree, that the Respondentdid not violate Section 8(a) (3) and (1) by suspendingemployeeRiggins on two occasions and employee Holcomb on another3The iecord reflects, and the Trial Examiner found, that fromMarch 22, 1963, when the Union was certified, until May 3, 1963, thepaities baigauied in apparent good faithThe prunicipal issue sep-<aiating them was the Union's demand that employees be remuneratedon a "flat-iate" basis iather than on stiaight hourly scale as had beenthe caseFlat-iate, essentially, is the time expiessed in terms of 100units to the houi, which Volkswagen estimates for performance ofa given service functionThe mechanics were usually able to com-plete the fobs in less than the recommended flat-rate timeWhen baigaining bioke down on May 3, some of the mechanicsengaged in a slowdown which continued uuitil May 23, 1963 3At theend of the woiking day on May 23, 1963, Shop Foreman Rossowassembled the mechanics and told them they would have toacceleratetheir pace or face disciplmaiy actionEmployee Riggms challengedRossow to iepeat his statement made earlier that day to Riggins,that they would have to "beat flat-iate or be discharged," and Rossowpublicly confirmed that statementThe next morning, following anunsuccessful attempt to see Service Manager Moeller, the employeesent on sti ekeThe Trial Examinee found that the foregoing statements by Rossowconstituted a unilateral change in woiking conditions, and that theRespondent theeeby violated Section 8 (a) (5) and (1) of the ActHealso concluded that the ensuing strike was caused by that violation.and hence constituted an unfair labor practice strike, and that thestriking employees were entitled to reinstatement and backpay begin-ning 5 days after the Union's request for eemstatement on their behalfWe do not agree'For essentiallythe same reasons,we agree with the Trial Examiner's refusal to con-sider an incident of alleged surveillance as a violation of Section 8(a) (1)The Trial Examiner also recommended dismissal of all other allegations of violation ofSection 8(a)(1)As no exceptions were filed to those recommended dismissals they arehereby adoptedpro forma'SeePorter DeWstte ConatructsonCo , Inc,134 NLRB963, 965-966,WaukeshaSalesfServices,Inc,137NLRB 4609While theemployees consistently completed jobs in less than flat rate time during theslowdown, they nevertheless consumed substantially more time in the performance of theirvarious service functions than they had before May 3 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is well established that a unilateral change in working conditions,,without notice to or opportunity to bargain by a certified bargainingrepresentative, constitutes a violation of Section 8(a) (5) and (1)of the Act.We do not believe, however, thatwe arehere presentedwith such a case.Rather, we are persuaded that Rossow's statementto the assembled employees on May 23 was designed to impress theemployees that the slowdown had not gone unnoticed, that the Re-spondent was concerned with the rate of performance, and that areturn to a normal working pace was required. In substance, we-are convinced that Rossow's announcement constituted no more thanan effort to combat the slowdown, a temporary expedient designed toinduce the employees to return to a normal pace.For, Rossow'sstatement must be considered in light of the practice of Respondent'semployees, both before and during the slowdown, of consistentlybeating flat-rate, and, most particularly, in light of Respondent'srefusal during bargaining to accede to the union demand for flat-rateremuneration. In that light Rossow's remark constituted a mere re-affirmation of practice and policy and not a change in workingconditions.Accordingly, we find that the" Respondent did not unilaterallychange conditions of employment in violation of Section 8(a) (5)and (1), and that the strike was consequently economic in origin.Weshall, therefore, dismiss the complaint in its entirety.[The Board dismissed the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThiscase was heard at Madison,Wisconsin,on October 7 through9, 1963,1 pur-suant to a charge filedMay 8and a complaint issued August2.At issue are whetherBruns Garage,Inc., herein called Respondent,by interrogation,threats,and otherstatements interferedwith,restrained,and coerced its employees in the exercise oftheirstatutoryrights,whetherRespondent discriminatorily suspended employeesJewell Rigginsand ConradHolcomb on certain occasions because of their unionactivities, whether Respondenton May 23announced a change of conditions of em-ployment without having first notified InternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkers of America, AFL-CIO,and its Local443,2 hereincalled the Union, which was the certified bargaining representative, andwhether the strike which commenced the following day was caused by the aforemen-tioned alleged unfair labor practices.Upon theentire record in the case,3including my observation of the witnesses,and after due considerationof theunusually helpful briefsfiled by theseveral partieshereto, I make the following:1All dates herein refer to the year 1963 unless otherwise specified."The name reflects an amendment of the complaint made at the, hearing pursuant to amotion of the General Counsel which was unopposed.",After the close of the hearing,both the Company and the General Counsel filed motionsto correct the record in certain respects and both motions were granted. BRUNS GARAGE, INC.367FINDINGS OFFACT`I.THE BUSINESS OF THE RESPONDENT AND THE LABOR ORGANIZATION INVOLVEDRespondent is a Wisconsin corporation engaged at Madison in the sale and repairof Volkswagen automobiles. Its, gross receipts in 1962 exceeded$1,000,000 and inthat year it purchased and received from points outside the State, automobiles andmaterials valued in excess of $600,000.On these facts,the Company admits and Ifind that it is engaged in- commerce within the meaning of Section 2(6) and (7) ofthe Act.The Charging Party is a labor organization which on March 22, follow-ing an election on March 13, was certified as the statutory bargaining representative ofthe Company's employees.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionThe amended complaint (which the Company repeatedly but unsuccessfully at-tacked aslacking insufficient particularity) alleged unlawful interrogation of -em-ployees by Service Manager Wally Moeller and Manager Bob Bruns on or aboutApril 1, and unlawful statements or threats to employees by Moeller on or "aboutMarch 1 and May 23, by Bob Bruns and Company President Clarence Bruns on orabout March 13, and by Shop Foreman Noal Rossow on or about May 23. Thetestimony in support of these allegations may be summarized as follows:(a)According to the testimony of employee Jewell Riggins, which in this respectwas not denied by Moeller, about March 6, a week before the Union's victory in theelection,Moeller said to Riggins that "if it wasn't for this mess" Riggins "would beto which Moeller referred was the union campaign and the pending election.Anemployer may reasonably feel that the law frowns on his granting a wage increaseon the eve of an election (cf.Exchange Parts Company,131 NLRB 806, set aside,304 F. 2d 368 (C.A. 5), cert. granted 375 U.S. 931), and may reasonably explainthese limitations to his employees, whileassuringthem that he will propose theincrease to the Union should it win the election.But Moeller in this case bluntlyconveyed the message that the Union's entry on the scene was responsible for Riggins'failure to receive a wage increase, and clearly implied that the employee would receivea direct economic benefit if the Union were not in the picture.Moreover, the sub-stantial character of the potential wage increase, from $2.30 to $3 an hour, has allthe earmarks of a promise of benefit conditioned on the Union's defeat.Neitherthe Union nor the Company proposed any such increase ,in the proposed contractsthey presented in the ensuing negotiations. I find, therefore, that Moeller's state-ment to Riggins on March 6 tended to"interfere with the, free exercise of rights underthe Act and violated Section 8 (a) (1).N.E.R.B. v. Illinois Tool Works,153. F. 2d811, 814 (C.A:3).(b)On another occasion about that time Moeller said he did not think the Unionwould help the employees and that an employee would be wasting money by pay-ing union dues. . Such statements constitute "views, argument or opinion" protectedby Section 8(c)."(c)On the day of the election,. after the counting of ballots, Bob Bruns said toRiggins,,who had served as the Union's observer, "You won this one, but. we willsee how you do across the bargaining table," and when Riggins replied that Brunsshould not blame him, Bruns continued, "Well, you was observer for the Union; youdidn't have to take that position.""This episodesuggestssome company hostility -tothe Union, but on its face is merely a warning that "hard" bargaining is to be ex-pected.I see nothing, even faintly intimidatoryin Bruns'comment,on Riggins' roleas union observer."(d)On'or about April 1, employee Conrad Holcomb went to the company officeto inquire into,the reason for thesuspension of Riggins,discussedinfra.In the courseof the conversation, some member of`management asked Holcomb why he wanteda union, to which Holcomb replied that he "was 100 percent for the Union and didn'tcare if they knew it," and that "we wanted a union [for] job security; livable wage,seniority rights, and contract."Under all the circumstances, and particularly inview of the Union's victory in the' election less than 3 weeks before, I find that the"interrogation" of. Holcomb was not violative of the Act in that it had no tendency`toward' interference, restraint, or coercion. 'Cf.Blue Flash Express, Inc.`,NLRB591.'.,',"'''' 368DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)On May 23, Rossow, under circumstances described more fully below, an-nounced a change in working conditions without first notifying the UnionThisunilateral action is found below to have violated Section 8(a)(5), and, derivatively,Section 8(a) (1) of the Act, but I do not regard it as independently violative of thatsection 4B The suspensions of Riggins and HolcombThe Company suspended employee Jewell Riggins for 3 weeks, commencingMarch 22, and again suspended him for 1 week, commencing April 22 It also sus-pended employee Conrad Holcomb for 1 week, commencing April 29The issuewith respect to each of the three suspensions is whether, as General Counsel con-tends, the Company was motivated by the employee's union activity(a)Riggins, one of three union committeemen, was suspended on March 22 for3weeks, following a conversation he had with one Harley Jacobi, a maintenanceemployee, in which Riggins told Jacobi (according to the latter's testimony, whichI credit) that Jacobi would have to join the Union to keep his jobJacobi broughtthe matter to the attention of management, and Bob Bruns thereupon summonedRiggins to the office to inquire into the matterWhen Riggins denied havingthreatened Jacobi, Bruns, disbelieving Riggins, suspended him for 3 weeksAccord-ing to Bruns, he would have disposed of the affair more lightly but for the fact thatRiggins, instead of admitting the matter, denied itRiggins' statement that Jacobi would have to join the Union to keep his job fallsoutside the area of protected activity, even if the Union were to obtain a union-securityagreement, Jacobi could retain his job without joining the Union by tendering theproper dues and initiation feeCfMavisLane v N L R B ,186 F 2d 671, 674(C A 10) But the real question before us is not whether Riggins' statement wasprotected but whether the discipline visited upon him was occasioned by his unionactivityThe record establishes that Riggins was a union committeeman, that hehad been the union representative at the election, that the Company knew of his unionactivity, and that the Company had opposed the Union in the electionThe recordalso shows that when management first learned of the episode involving Riggins andJacobi, it took the somewhat unusual step of obtaining an affidavit from Jacobi thatsame day setting forth his version of the eventThese circumstances give rise tosome suspicion that the Company was prepared to take Riggins' offense more seri-ously than might appear warranted, and more seriously than it might have taken somealtercation between twononunionemployees on a nonunion matterOn the otherhand, Riggins' denial of the statements attributed to him may well have "riled"Bruns more than the statements themselvesIn any event, suspicion is no sub-stitute for proof, and I am constrained to hold that the General Counsel failed tosustain his burden in this matter, as I am unwilling to infer from the testimonythat any legitimate union activity was the cause of the suspension(b) Shortly after Riggins returned from his 3-week suspension, he was suspendedfor I week because a valve cover clip had not been fastened on the valve cover ofan engine he had installedThe record falls far short of establishing that Rigginswas particularly to blame for this mishap, and while the affair is shrouded in somemystery, I think it most likely that the clip was never fastened on properly, amatter that both Riggins and Rossow, the shop foreman, who helped install theengine, should have noticedOf more significance in determining whether theweek's suspension was motivated in part by Riggins' union activity is the fact thathe had received no prior warnings for poor work, as had several other employeesIt should also be noted that at least one equally serious dereliction on the part ofsome mechanic a month before had not resulted ina similardisciplinary layoffOn the other hand, the relatively, minor character of the discipline-a short sus-pension rather than discharge-suggeststhat Respondent was not motivated by adesire to rid itself of a union proponent, althoughit ispossible that Respondentwas undertaking to harass Riggins to lead him to quitCf the "constructive dis-charge" cases, exemplified byN L R B v Saxe-Glassman Shoe Corporation,201F 2d 238, 243 (CA 1) Under all the circumstances, I conclude that GeneralISome of the allegedly illegal statements were denied by company witnessesI creditthe testimony of Riggins and Holcomb that the statements in question were madeGeneral Counsel and the Union refer in their briefs to statements allegedly made by Moellerto Riggins early in February which crested an impression of surveillance, and which implied that the employees would receive benefits if they rejected the UnionThe complaintdoes not allege the commission of any unfair labor practices prior to "on or aboutMarch 1," and I therefore make no finding with respect to these matters BRUNS GARAGE, INC.369Counsel's case with respect to the second suspension, even when considered in thelight of the earlier suspension, does not rise above the level of creating a suspicionof discrimination, and the allegation should therefore be dismissed for want of proof.(c)The same result followsa fortioriin the case of Holcomb, a known unionadherent but less prominent in union affairs than Riggins.Holcomb was given aweek's suspension for failure to replace a gasket on a valve cover.The recordestablishes that no mechanics, other than Riggins and Holcomb, had been suspendedfor poor work, but this fact-even when considered in the light of Holcomb'ssupport of, and the Company's hostility to, the Union-will not suffice to showthat the suspension of Holcomb for 1 week was in any sense related to his unionactivity.C. The unilateral change of working conditons, and the strike1.The bargaining negotiationsThe primary issue in the case is whether the strike which commenced May 24 wascaused by an unfair labor practice,5 and this turns, at least in part, on whether theCompany on May 23 announced a change in working conditions without firstnotifying the Union.A full understanding of this matter requires some discussionof the prior negotiations between the Company and the Union.Promptly following the certification of the Union, the parties engaged in whatappeared to be good-faith, but unsuccessful, bargaining negotiations.Several meet-ings were held, and the services of a Federal mediator were invoked, but as ofMay 3, when the last bargaining session was held, no agreement had been reached.The principal rock on which negotiations foundered, so far as this record shows,was the Union's demand (similar to that it had successfully pressed with some otheremployers) that the men be paid "flat-rate," a proposal which the Company re-peatedly rejected."Flat-rate" is the number of units of time (100 to an hour) which the manufacturerestimates for a given repair job.To quote the example most utilized in the testi-mony, "flat-rate" for a lubrication and inspection is 195 units or 1 hour, 55 minutes.It is this rate which the customer is charged for the job, whether the mechaniccompletes it in more time or less.Usually, but not always, a mechanic will "beatflat-rate," i.e., do the job in less time.Occasionally he will take longer than the"flat-rate" allowance.The employees in this case were paid at an hourly rate, and in their bargainingdemands asked that they also be compensated at "flat-rate" as this was the basison which the customer was billed and hence represented, to the employees, thereal value of their services.Respondent refused to pay on a "flat-rate" basis,repeatedly expressing the view that it desired a high degree of quality from itsmechanics, and feared that if they were paid by the job, the quality would sufferas they hastened to complete more jobs.Each side, in short, maintained aneconomic position, which, so far as the National Labor Relations Act is concerned,each side could lawfully maintain in good faith.2.The "slowdown"The Company introduced testimony that during the month of May (i.e., afterthe unsuccessful bargaining conference on May 3 and before the strike which com-menced May 24) the mechanics embarked on a "slowdown," intended to utilizethe full time on each job that the manufacturer's "flat-rate" prescribed.As themechanics at their customary pace could usually (but not always)6 "beat flat-rate,"Shop Foreman Rossow and Service Manager Moeller testified that the "slowdown"curtailed the amount of work handled at the garage and became of some concernto them.General Counsel and the Union introduced employee testimony that no "slow-down" occurred, and the Company introduced compilations made from its recordsto support its contrary contention.From my review of the record and my observa-6 This matter is critical because the right of the strikers to reinstatement turns onwhether this was an "unfair labor practice strike."MastroPlasticsCorp , and Trench-American Reeds Mfg. Co., Inc. v. N L R.B.,350 U S. 270, 278.9McGraw testified that before he became an assistant foreman he failed to "beat flat-rate" 20 or 25 percent of the time. No employee was ever disciplined for taking longerthan the flat-rate time760-5 77-6 5-vol 148-250 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of the witnesses,I find that,as is so often the case, the actual facts are neitherso damning as the Company paints them nor so exculpatory as General Counsel andthe Union contend.The testimony specifically attributes "slowdown" tactics to Hoffman, Holcomb,Gray, and McLeisch.No witness before me named any other employees amongthe 11 mechanics as participating in a slowdown.Gray, testifying before theWisconsin Employment Relations Board in a related matter, admitted that whenthe Company "refused to give us flat-rate in'the bargaining . . . we starting taking"the full time that the manufacturer prescribed.The record does not indicate whichemployees. are embraced in Gray's "we," but it may fairly be construed as includinghis fellow committeemen, Olson and Riggins.Both Olson and Riggins testifiedafterGray at the Wisconsin board hearing and substantially adopted his testimonyof the "events" or "incidents" "which led up to the work stoppage."It seemsreasonably clear that they regarded Gray's description to the slowdownas amongthose events or incidents.As the Company concedes in its brief, its record show that most of the lubricationand inspection jobs performed in May were completed in less than the "flat-rate" timeprescribed by the manufacturer.The impression which might be gleaned from thetestimony that the employees deliberately slowed down in May to consume the"flat-rate" time on such work is therefore inaccurate, although this does not dispelthe related contention that some "slowdown," albeit to a lesser extent, did occur.The individual records introduced by the Company show that, contrasting Aprilwith May, the worst offenders were Holcomb, Hoffman, and Gray, along with onePeickert,whose average hourly productivity, however, was substantially better inMay than it had been in March. The same records show that Riggins and McLeischalso suffered a loss of average hourly productivity in May as contrasted withApril, but McLeisch merely fell back to the level of his March performance.Otheremployees, notably Smithson, Herschleb, Olson, and McGraw showed no decline inMay from their April rate.Olson, on the other hand, seems to be fairly implicatedby the testimony before the Wisconsin board, and before me Olson was unwillingto state whether his pace of work changed for the slower in May. The Companyalso submitted other documents, compiled from its records, tending to show thatHoffman and Gray performed at a reasonable pace in April and that both slowedappreciably in May.Upon all the evidence I find that some of the employees-definitely Holcomb,Hoffman, and Gray, and quite probably Riggins and Olson-engaged in a deliberateslowdown during May after the Union's efforts to obtain payment for them on a"flat-rate" basis bogged down.The record does not establish that other mechanicsdeliberately slowed down in that month, and there is no evidence showing thattheUnion (either the local or the International) authorized or even knew aboutthe slowdown tactics of the above-named individuals.3.The "unilateral action," and the strikeAs stated, Rossow became concerned over the "slowdown," and on May 23 hetold Riggins that from then on the men would have to "beat flat-rate" or be dis-charged.Late that afternoon Rossow called a shop meeting in which the told theassembled mechanics that they would have to accelerate their. pace or face disci-plinary action.Riggins then challenged Rossow to repeat to the group what Rossowhad earlier said to Riggins alone, namely, that henceforward the employees wouldhave to "beat flat-rate" or be fired.Rossow then publicly confirmed this statement.?Promptly after Rossow's announcement, which came at the end of the workingday, the mechanics assembled again outside the shop to discuss this newest develop-ment.Although they had previously (on some undisclosed date after the last bar-gaining conference on May 3) applied to the International Union for strike authoriza-tion, they now decided to go on strike in advance of receiving such authorization.As they viewed the matter, they were now subject to discharge for failing to "beatflat-rate," and they allegedly feared discharge for poor work if they worked-toofast to satisfy the Company's repeated emphasis, in bargaining negotiations, onthe high quality it desired.Accordingly, when they returned to work the nextmorning, Friday, May 24, they were prepared to go on strike.Early that morningUnion Committeemen Riggins, Gray, and Olson went to the office and asked to see7The facts int his paragraph are sharply controverted by Rossow and Moeller, whodeny that Rossow ever made the statement to Biggins or to the employees that men whofailed to "beat flat-rate" would be discharged.On my observation of the witnesses, how-ever,and considering the testimony of each as to the meeting of May 23, I find the factsas set forth in the text above.0 BRUNS GARAGE, INC.371ServiceManager Moeller.When told that Moeller was not in, they called to theother mechanics to walk out, and the strike began.That-evening the striking em-ployees notified a representative of the International-,Union that they had struck;by coincidence, the strike authorization they had-previously requested was grantedthat day and received by them the following week.4.Poststrike developmentsSeveral poststrikematters were brought out' at the hearing and require briefmention.First, a number of the striking employees have gone into business to-gether in Madison, repairing Volkswagen automobiles in apparent competition withthe Company. Second, a number of persons sympathetic with the strikers haveparticipated in picketing the company premises and in distributing literature whichemphasizes the economic issues dividing the Union and the Company.Third, duringthe course of the hearing before me, the Union formally asked the Company toreinstate all the mechanics who went on strike except for one McGraw, who, therecord shows, has been employed at another establishment in Madison since earlyJune and apparently does not desire reinstatement.The Company had made noresponse to this application for reinstatement at the time the hearing closed.Therecord also discloses that the Company has hired some mechanics since the strikebegan, so that at least some, and perhaps all, of the strikers have been replaced.Finally, it appears that since May 24 some of the nonstriking employees have onoccasion failed to "beat flat-rate," but have not been discharged or threatened withdischarge therefor.5.Concluding findings-The basic issue in this case is whether Rossow's remarks at the May 23 meetingconstituted an unfair labor practiceIf they did, then the strike which followedwas an "unfair labor practice strike," for the record is clear that Rossow's remarksconstituted at least one of the causes of the strike.N.L.R.B. V. Wichita TelevisionCorporation, Inc., d/b/a KARD-TV,277 F. 2d 579, 584 (C.A. 10), cert. denied364 U.S. 871, and cases there cited;N.L.R.B. v. Stilley Plywood Company, Inc.,199 F. 2d 319, 320-321 (C.A. 4), cert. denied 344 U.S. 933, quotingBerkshireKnittingMills v. N.L.R.B,139 F 2d 134, 137 (C.A. 3).AssumingarguendothatRossow's remarks constituted an unfair labor practice, the fact that the men hadapplied for strike authorization before Rossow's statement would not, under theabove cited cases, alter the character of the strike as an "unfair labor practice strike."In the first place, the seeking of strike authorization is by no_ means, conclusiveevidence that, once authorization was received, the men would actually have goneon strike.And, as the cited cases show, even if the causes of the strike were inpart economic, a strike is deemed an "unfair labor practice strike" for purposes ofdeterminingthe rights of strikers ifoneof its causes was an unfair labor practice.This result is not altered by the publicity attending the strike which tended to em-phasize its'economic aspects.There is no showing that the Union controlled theaction of the volunteer pickets or the contents of the newssheet published by thevolunteers.And even- if the Union had chosen in its publicity to emphasize itseconomic demands, the fact remains that it was Rossow's statement, and not 'thebreakdown of negotiations, which triggered the strike.The timing of the strikeand the testimony of the strikerslead meto find that the strike was caused in part,if not altogether, by Rossow's remarks' on May -23., -,-I have found that Rossow on May 23 told'the assembled mechanicsthat hence-forward they would "beat flat-rate" or be discharged.Prior to this, occurrence- nosuch rule had everbeen in effect,and it was byno means unusualfor mechanics -totakelonger thanthe "flat-rate" allowance 'on' a- particular job, without suffering anypenalty for doing so.From these facts' General Counsel argues, that Rossow an-nounced a change in' conditions of employment, and that his doing so without priornotice to the statutory bargaining representative violated Section 8(a) (5) and ('1')undersuch casesas'N.L.R.B. v. Benne Katz, etc., -d/b/a Williamsburg Steel Prod-ucts Co.,369 U.S. 736:`To this argument the Companymakes' atheee-prongedresponse.'First,itdeniesthat Rossow made the statement attributed to him, and' urges that he merely warnedthe employees 'to stop' slowing down:This 'factual conflict is resolved, as notedabove, against the Company.The Companyalso -urgesthat Rossow'sstatementwas justified in the light of the deliberate slowdown, and,-, finally, that Rossow'sremarks could not have been taken literallyas all concernedknew that an inflexiblerequirement to "beat flat-rate"would not be observed.'At first blushthere isconsiderable appeal to the 'Company's- argumentthat it wasentitled to invoke the "beat flat-rate" requirementto counter the slowdown, in whichI have found (discrediting employee denials)some of the employees engaged. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDRossow's irritation over the conduct of these men was only natural and justified,and his direct method of countering the slowdown has a simple and direct appealItmust be remembered, however, that the evidence links only a minority of theemployeeswith the slowdownThe Company's duty to bargain ran to theInternational and to the local, the latter consisting of the employees in a numberof Madison garages, not merely in the Company's garageNeither the Internationalnor the local are shown to have authorized, or to have had any connection with,the slowdown, indeed, the record fails to link even a majority of the shop with thattacticThe Company was, of course, free to discipline or discharge the employeesguilty of the slowdownThe Company was free, also, to notify the Union thatbecause of the slowdown (or for any other reason) the Company contemplatedthe change in conditions which Rossow abruptly announced, and, after an op-portunity for bargaining in good faith, could have put the change into effect,N L R Bv Bradley Washfountain Co,192 F 2d 144, 150-151 (C A 7)Finally, the Com-pany if it believed the union guilty of the slowdown could have filed unfair laborpractice chargesSeeNLRB v Insurance Agents' International Union, AFL-CIO (Prudential Insurance Co ),361US 477, 496, footnote 28 But themisconduct of individuals, or even of the Union, does not operate to revoke theunion's status as bargaining representative, so as to permit the employer to act indisregard or derogation of its statusIn short, the Company cannot rely on theslowdown as a defense to its unilateral change of working conditions the impositionof a new rule prescribing a penalty for failure to meet a production standardIn this connection it must be remembered that failure to "beat flat-rate" was notuncommon before the slowdown, so that imposition of penalty for such failureworked a significant change of working conditions for all employees including thosenot guilty of a slowdownSee footnote6, supra 8The Company also argues that the employees must have known better than totake seriously or literally Rossow's statement that they must "beat flat-rate" or facedischargeThe fact that the Company has not adhered to any such rigid rule sinceMay 24 is far from conclusive, for it has been employing new personnel, strikereplacements, as to whom it might well not apply the rigorous standards it would haveapplied to its experienced menEven laying aside actual practice since May 23,however, the probability is that no such rigid mule could be applied in any garagewhich hoped to maintain a staff of experienced mechanicsOn the other hand, thefact that the standard could not reasonably be enforced is by no means diapositiveof the question whether the employees took Rossow's words literallyThe em-ployees could have thought, for example, that the Company was planning to en-force the new rule long enough to rid itself of the union leadersSo far as therecord shows, the employees decided to strike because they felt that under Rossow'sannouncement they faced discharge either for poor quality or for failing to "beatflat-rate "They apparently took Rossow so literally that they did not even wait forstrike authorization before walking outThey did make a fruitless effort, themorning after Rossow's announcement,to see Rossow's superior,and walked outwhen he was unavailableI find on the basis of the entire record that the men tookRossow's announcement at face value and struck in response theretoThe Company suggests that the strike occurred because Rossow's announcementshowed the men they were not "getting away with" their slowdown tacticsAs al-ready noted, the record identifies only a minority of the men as engaged in suchtactics,whereas the strike vote lacked but one of being unanimousUnder thesecircumstances I cannot accept the Company's speculationTo do so would be asimproper, in my judgment, as to speculate that the Company did not promptly accept8Even if the Union had been responsible for the slowdown,this would not authorizethe Company to act unilaterally in derogation of its statutory bargaining obligationSeeKohler Co ,128 NLRB 1062, 1080, footnote 34, enfd 300 F 2d 699 (C % D C ), certdenied 370 U S 911,Consumers Lumber t Veneer Company, et al,63 NLRB 17, 25, 40,footnotes 16 and 45CfSmith Transfer Company, Incv NL R B ,204 F 2d 738, 740(CA 5), holding that "deplorable" union conduct "is not a justification for counterstrong arming on the part of the employer"Indeed, theSupreme Court's holding inNLRB v Insurance Agents' International Union,supra,that the union in that casedid not violate Section 8(b) (3) by engaging,inter alia,in a slowdown during bargainingwould seem to imply that such conduct did not affect the duty resting on both sides tobargainInN L R B v Benno Katz, etc, d/b/a Williamsburg Steel ProductsCo , 369U 5 736, 741, footnote 7, the Supreme Court stated that "union instigated slowdownswould not have justified the Company's refusal to bargain," which refusal inKatz,ashere,was manifested by unilateral actionBut inKatz,of course, the unilateral actionwas not, as here, designed to counteract the slowdown -BRUNS GARAGE, INC.373the reinstatement applications(which,ifaccepted,would have relieved the Com-pany of a potentialbackpay liability,of an existing strike,and of a competing garage)because the Company saw an opportunity to rid itself of the Union,whose selectionas bargaining agent the Company had unsuccessfully resisted.Confining myself tothe record,and abjuring the speculations which are conceivable but by no meansinevitable from the facts,I find that the employees struck on May 24 in response to,and because of, the change in working standards which the Company, through Ros-sow, announced on May 23 without notice to the bargaining representative. Inshort, I find that the Company violated Section 8(a)(5) and(1) of the Act, andthat the strike was caused by this unfair labor practice.III.THE REMEDYThe conventional cease-and-desist,remedy prohibiting unilateral action andrelated refusals to bargain seems appropriate in this case,as does the conventionaldirective to bargain upon request.An express rescission of the unilateral changeof May 23 also seems appropriate,but in view of the "slowdown"I shall recommendthat the conventional "notice" include language warning the employees- that theiremployer's recission of the May 23 announcement does not carry,with it any licenseto resume improper conduct.For reasons I have recently set forth inMelroseProcessing Co.,Case No. 18-CA-1661 [146 NLRB 979], I am incorporating the"armed forces" provision in the order rather than in the notice.Generally speaking,unfair labor practice strikers are entitled to reinstatement uponapplication, and backpay accrues if such reinstatement is denied.Where no suchapplication has been made at the time of the hearing, the Board customarily allows5 days after application before backpay liability commences.A similar allowanceseems to me appropriate where, as here, the application is made in the course of thehearing.I shall therefore recommend that the Company reinstate the strikers andgive them backpay for any failure to do so, commencing Monday, October 14, 1963.Backpay shall be computed in accordance with the formula set forth in F.W. Wool-worth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.The order embraces all the strikers who applied for reinstatement; the sole strikerwho did not so apply, McGraw, is deemed to have abandoned the strike as he is em-ployed elsewhere and the record affords no other clues for his failure to join in themass application for reinstatement.The Company, citingBausch & Lomb Optical Company,108 NLRB 1555, urges thatno bargaining order should issue because the employees have engaged in a competingbusiness.The cited case is inapposite as there is no allegation here that the Union,as such, is engaging in a competing business.The employees who have so engagedin their search for interim employment (seeN.L.R.B. v. Cashman Auto Companyand Red Cab Company,223 F. 2d 832, 835-836 (C.A. 1)) have offered to abandonthis competing venture and to return to work for the Company.Even if some orall of them were to sever their employment with the Company and to continue tooperate a competing business,the effect of such action would be to remove thoseindividuals from the bargaining unit.Such a removal would not affect the statusof the Union as bargaining representative of the Company's remaining employees,nor would it put the Union in the position of running a competing business as inBausch & Lomb Optical Company, supra.The most that can be said for the Com-pany's position is that if the competing garage remains in existence,and if one ormore of the individuals operating it remains on the bargaining committee for theCompany's employees,theCompany might legitimately refuse to bargain witha committee on which he sat.Cf.N.L.R.B. v. Kentucky Utilities Company,182F. 2d 810,813-814(C.A. 6).CONCLUSIONS OF LAW1.Respondent by announcing a change of working conditions on May 23, 1963,without prior notice to or bargaining with the Union, engaged in an unfair laborpractice affecting commerce within the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the Act.2.The strike which commenced May 24, 1963, was an "unfair labor practicestrike."3.Respondent by telling an employee that but for the advent of the Union he wouldbe receiving a wage increase of approximately one-third his present rate engaged inan unfair labor practice affecting commerce within the meaning of Section 8(a)(1)and Section 2(6) and (7) of the Act.4.Except as found above Respondent engaged in no violations of the Act.[Recommended Order omitted from publication.]